DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the abstract idea of determining the amount of processing customer payments for a plurality of different establishments, more specifically:
Claim 1








Claim 12
A method of processing customer payments for a plurality of different establishments, comprising:
receiving a request from 
identifying a user profile corresponding to the user and an establishment profile corresponding to the establishment;
retrieving 
instructing a payment 
Claim 19






receive the input of the goods/services ordered by customers; and where a customer is a user of a mobile application: 

retrieve a user profile from the memory corresponding to the user; and

The limitations of  Claim 1 storing a plurality of profiles and Claim 12 receiving a request from a user to settle a bill, identifying a user profile and an establishment profile; retrieving session information from a POS, and instructing a payment gateway... to settle the bill...  and Claim 19 receiving input of goods/serves, storing a plurality of profiles, receive input of goods/services, and retrieve profile, and charge the user a payment to settle as drafted, is a process that falls under Certain Methods Of Organizing Human Activity as it recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of Claim 1 which recites a server w/ a communication interface, memory, and a processing unit and Claim 12 which  recites receiving a request from 
Further dependent Claim(s) 2-11, 13-18, and 20 20 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 12, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin et al. (US 8,498,900 B1) and Rutherford et al. (US 10,083,436 B1).

Regarding Claim 1;
Spirin discloses a server (FIG. 7 – Server (720)), comprising: 
a communication interface for communicating via one or more communication networks (FIG. 7 and col. 16,lines 25-33 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730);
a memory storing a plurality of user “accounts” associated with a corresponding plurality of users using a mobile application (col. 13, lines 27-33 – account... a first name or last name of the user... other information such as a date of birth of password can e input... and col. 13, lines 60-65 – the “payment” account data can be stored on a sever in communication with the POS system)... and 
a processing unit configured to: 
communicate via the communication interface with an electronic device running the mobile application and associated with a user “accounts” among the plurality of user “accounts” (FIG. 7 and col. 12, lines 25-32 - The payment account data can be manually input by the user into the software application running on the mobile device. The software application stores the input data in the memory of the mobile device or wirelessly transmits the input data to a website/server for storage and col. 16, lines 25-33 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730);
communicate via the communication interface with native point-of-sale (PoS) systems located at [the] establishment remote from the processing unit col. 16, lines 25-33 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730); and 
(col. 13, lines 27-33 – account... a first name or last name of the user... other information such as a date of birth of password can e input... and col. 13, lines 60-65 – the “payment” account data can be stored on a sever in communication with the POS system)...
Spirin fails to explicitly disclose a server for processing customer payments for a plurality of establishments, comprising: 
a memory storing a plurality of user profiles associated with a corresponding plurality of users ..., and storing establishment profiles for each of the plurality of establishments; and 
a processing unit configured to: 
communicate via the communication interface with an electronic device... and associated with a user profile among the plurality of user profiles
communicate via the communication interface with a payment gateway storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments.
However, in an analogous art, Rutherford teaches a server for processing customer payments for a plurality of establishments (Rutherford, FIG. 2 – Payment Server w/ Customer Mobile Device and Merchant POS Systems), comprising: 
[a communication interface for communicating via one or more communication networks (Rutherford, FIG., 2)];
a memory storing a plurality of user profiles associated with a corresponding plurality of users ..., and storing establishment profiles for each of the plurality of establishments (Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436)”
a processing unit configured to:
communicate via the communication interface with an electronic device... and associated with a user profile among the plurality of user profiles (FIG. 3 and FIG. 7)
communicate via the communication interface with a storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments (Rutherford, FIG. 1 and FIG. 15 and col. 3, lines 65-col. 4, lines 24 - The example payment processing system 20 will typically comprise multiple payment sources 70 and multiple merchant payment processors 72. The payment sources 70 are typically associated with e-commerce companies such as banks, lending institutions, and/or credit card companies authorized to make payment on behalf of the payer associated with the customer mobile device 32. The merchant payment processors 72 are typically e-commerce companies such as banks, credit card services companies, and/or payment processing companies (e.g., PayPal) authorized to receive payment on behalf of the payee associated with the merchant POS system 34. The customer mobile devices 32 are thus associated with one or more of the payment sources 70. Similarly, the merchant POS systems 34 are associated with one or more of the merchant payment processors 72. It is possible that the payment source 70 and the merchant payment processor 72 are the same entity for a given transaction and col. 6, lines 32-44 – payer’s account payee’s account)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rutherford to the server memory/communication interface of Spirin to include a server for processing customer payments for a plurality of establishments, comprising: a memory storing a plurality of user profiles associated with a corresponding plurality of users ..., and storing establishment profiles for each of the plurality of establishments; and  a processing unit configured to: communicate via the communication interface with an electronic device... and associated with a user profile among the plurality of user profiles and communicate via the communication interface with a payment gateway storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments.
One would have been motivated to combine the teachings of Rutherford to Spirin to do so as it provides / allows electronic payment ... that facilitates and verifies payments made electronically (Rutherford, col. 1, lines 15-19). 

Regarding Claim 9;
Spirin and Rutherford disclose the system to Claim 1.
Spirin receive a request through the mobile application on the electronic device of a user to settle a bill and information identifying a user's location at an establishment (col. 9, lines 17-20 and col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user is (i.e., as reasonably constructed, can be announced upon user wishing which would include bill payment));
retrieve session information from the PoS system for sessions associated with the user's location, and provide the session information to the electronic device of the user (col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user and col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).
receive an indication through the mobile application on the electronic device of the user of a session corresponding to the bill (col. 9, lines 21-24 - The pay bill request is a message/signal received from the mobile device. This message/signal indicates the user's desire to pay the bill for the order that was previously sent for display on the user's mobile device)
(Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436).

Regarding Claim 10;
Spirin and Rutherford disclose the system to Claim 9.
Spirin further teaches wherein the information identifying the user’s location at the establishment is generated from the user scanning or tapping identification equipment at the establishment using the mobile application (col. 12, lines 32-50 - The check-in can be performed via the NFC chip coupled to the mobile device communicating with the NFC chip reader coupled Further the examiner notes that it is well known in the arts that NFC chip can be tapped for communication.  



Regarding Claim 11;
Spirin and Rutherford disclose the system to Claim 1.
	Spirin teaches wherein the server communicates with the native PoS system using one or more APIs for respective PoS Systems (col. 16, lines 29-34 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730 (i.e., form an API) and col. 17, lines 29-41 – describe use of programming language that allows application programing interfaces to instruct “hardware” to carry out operations) 

Regarding Claim 12;
Spirin discloses a method ..., comprising: 
receiving a request from a mobile application on an electronic device of a user to settle a bill at an establishment (col. 9, lines 17-20); 
retrieving session information from a point-of-sale (PoS) system of the establishment indicative of a bill of goods/services ordered by the user at the establishment  (col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user and col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).;
“performing” payment (FIG. 1).
Spirin fails to disclose a method of processing customer payments for a plurality of different establishments, comprising:
identifying a user profile corresponding to the user and an establishment profile corresponding to the establishment; 
...
instructing a payment gateway, according to the user profile and the establishment profile, to charge the user a payment to settle the bill and to deposit the payment in an account for the establishment.
However, in an analogous art, Rutherford teaches a method of processing customer payments for a plurality of different establishments (Rutherford, FIG. 2 – Payment Server w/ Customer Mobile Device and Merchant POS Systems),, comprising:
identifying a user profile corresponding to the user and an establishment profile corresponding to the establishment (Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436);
...
instructing a payment gateway, according to the user profile and the establishment profile, to charge the user a payment to settle the bill and to deposit the payment in an account for the establishment (Rutherford, FIG. 1 and FIG. 15 and col. 3, lines 65-col. 4, lines 24 - The example payment processing system 20 will typically comprise multiple payment sources 70 and multiple merchant payment processors 72. The payment sources 70 are typically associated with e-commerce companies such as banks, lending institutions, and/or credit card companies authorized to make payment on behalf of the payer associated with the customer mobile device 32. The merchant payment processors 72 are typically e-commerce companies such as banks, credit card services companies, and/or payment processing companies (e.g., PayPal) authorized to receive payment on behalf of the payee associated with the merchant POS system 34. The customer mobile devices 32 are thus associated with one or more of the payment sources 70. Similarly, the merchant POS systems 34 are associated with one or more of the merchant payment processors 72. It is possible that the payment source 70 and the merchant payment processor 72 are the same entity for a given transaction and col. 6, lines 32-44 – payer’s account payee’s account)).

One would have been motivated to combine the teachings of Rutherford to Spirin to do so as it provides / allows electronic payment ... that facilitates and verifies payments made electronically (Rutherford, col. 1, lines 15-19). 

Regarding Claim 17;
Spirin and Rutherford disclose the method to Claim 12
Spirin further discloses receive further comprising receiving information identifying a user's location at the establishment, and wherein retrieving the session information from the PoS system comprises (col. 9, lines 17-20 and col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user is (i.e., as reasonably constructed, can be announced upon user wishing which would include bill payment));
retrieving session information from the PoS system for sessions associated with the user's location (col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user and col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session));
providing the session information to the electronic device of the user (col. 9, lines 48-53 - ... allows the user to use an electronic communication standard, such as text messaging, cellular network, Wi-Fi or global position system (GPS), on the mobile device to let the bar or the restaurant know location of exactly where the user and col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).
receiving an indication through the mobile application on the electronic device of the user of a session corresponding to the bill (col. 9, lines 21-24 - The pay bill request is a message/signal received from the mobile device. This message/signal indicates the user's desire to pay the bill for the order that was previously sent for display on the user's mobile device).

Regarding Claim 18;
Spirin and Rutherford disclose the system to Claim 17.
Spirin further discloses wherein the information identifying the user’s location at the establishment is generated from the user scanning or tapping identification equipment at the establishment using the mobile application (col. 12, lines 32-50 - The check-in can be performed Further the examiner notes that it is well known in the arts that NFC chip can be tapped for communication.  

Claim 2-8 and 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin et al. (US 8,498,900 B1) and Rutherford et al. (US 10,083,436 B1) and further in view of Grier (US 10,853,776 B1).

Regarding Claim 2;
Spirin and Rutherford disclose the system to Claim 1.
	Spirin and Rutherford fail to explicitly disclose wherein the server is distributed in a cloud architecture.  
	However, in an analogous art, Grier teaches wherein a server is disturbed in a cloud architecture (Grier, FIG. 2 and col. 4, lines 41-53 – cloud services).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grier to the server memory/communication interface of Spirin and Rutherford to include wherein a server is disturbed in a cloud architecture.
One would have been motivated to combine the teachings of Grier to Spirin and Rutherford to do so as it provides / allows processing point-of-sale transactions using multiple different ... associations (Grier, col. 2, lines 21-44).

Regarding Claim 3;
Spirin and Rutherford disclose the system to Claim 1.
(col. 2, lines 61-64).
Spirin and Rutherford fail to explicitly disclose the server receives check-in data of a user at an establishment ...
	However, in an analogous art, Grier teaches the server receives check-in data of a user at an establishment ... (Grier, Abstract)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grier to the server memory/communication interface of Spirin and Rutherford to include the server receives check-in data of a user at an establishment.
One would have been motivated to combine the teachings of Grier to Spirin and Rutherford to do so as it provides / allows processing point-of-sale transactions using multiple different ... associations (Grier, col. 2, lines 21-44).

Regarding Claim 4;
Spirin and Rutherford and Grier disclose the system to Claim 3.
	Spirin further teaches wherein the check-in data is generated from user input or location data (col. 10, lines 61-65).

Regarding Claim 5;
Spirin and Rutherford and Grier disclose the system to Claim 3.
	Spirin further teaches ... open a session for the user in the PoS system of the establishment that allows for goods/services ordered by the user at the establishment to be associated with the user (col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session) ).
Grier further teaches wherein the server is configured to remotely open a session for the user in the PoS system of the establishment that allows for goods/services ordered by the user at the establishment to be associated with the user (FIG. 4B col. 8, lines 9-15 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer and col. 8, lines 39-46 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer). 

Regarding Claim 6;
Spirin and Rutherford and Grier disclose the system to Claim 5.
	Spirin further teaches ...retrieves the session information from the POS system of the goods/serves order by the user at the establishment (col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).
(FIG. 4B and FIG. 7 – Purchase Confirmation (i.e., as reasonably construed form of retrieval of session information) col. 8, lines 9-15 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer and col. 8, lines 39-46 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer). 

Regarding Claim 7;
Spirin and Rutherford and Grier disclose the system to Claim 6.
	Spirin further discloses ...retrieve the session information in response to user input or form location indicating that the user has left the establishment  (col. 9, lines 5-35 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).
(FIG. 4B and FIG. 7 – Purchase Confirmation (i.e., as reasonably construed form of retrieval of session information) col. 8, lines 9-15 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer and col. 8, lines 39-46 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer). 

Regarding Claim 8;
Spirin and Rutherford and Grier disclose the system to Claim 6.
	Rutherford further teaches wherein the server is configured to settle a bill for the goods/services ordered by the user at the establishment by instructing the payment gateway to charge the user a payment to settle the bill and to deposit the payment in an account for the establishment (Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436).

Regarding Claim 13;
Spirin and Rutherford disclose the method to Claim 12.
Spirin further receive check-in data of a user at an establishment from the electronic device through the mobile application (col. 2, lines 61-64) and open a session for the user in the PoS system of the establishment that allows for the goods/services ordered by the user at the establishment to be associated with the user (col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).
Spirin and Rutherford fail to explicitly disclose remotely open a session for the user in the PoS system of the establishment that allows for the goods/services ordered by the user at the establishment to be associated with the user.
However, in an analogous art, Grier teaches receives check-in data of a user at an establishment ... (Grier, Abstract)) and  remotely open a session for the user in the PoS system of the establishment that allows for the goods/services ordered by the user at the establishment to be  (FIG. 4B col. 8, lines 9-15 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer and col. 8, lines 39-46 - In various embodiments, the computer readable media 408 also includes a check-in purchasing reporting module 418 that is configured to convey data and details associated with the POS transaction to the cloud wallet system 102 so that the user account 214(N) can be debited and/or charged and funds (e.g., money) can be transferred to the merchant for the items delivered and/or the services rendered to the customer). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grier to the server memory/communication interface of Spirin and Rutherford to include remotely open a session for the user in the PoS system of the establishment that allows for the goods/services ordered by the user at the establishment to be associated with the user.
One would have been motivated to combine the teachings of Grier to Spirin and Rutherford to do so as it provides / allows processing point-of-sale transactions using multiple different ... associations (Grier, col. 2, lines 21-44).

Regarding Claim 14;
Spirin and Rutherford and Grier disclose the method to Claim 13.
Spirin further teaches wherein the check-in data is generated from user input or location data (col. 10, lines 61-65).

Regarding Claim 15;
Spirin and Rutherford and Grier disclose the method to Claim 13.
Spirin further teaches wherein the received request to settle the bill is generated in response to user input or from location data indicating that the user has left the establishment (col. 9, lines 5-15 and col. 14, lines 26-52 – the bill includes... message to the user... which includes the order data...  upon request to the mobile device (i.e., retrieve) and col. 12, lines 34-50 – appears as physically present and col. 13, lines 1-6 – order processing... associating with the already validated and verified payment account data (i.e., session)).

Regarding Claim 16;
Spirin and Rutherford and Grier disclose the method to Claim 13.
Spirin wherein the received request to settle the bill (col. 9, lines 17-20);
Grier wherein a session is opened for the user in the PoS system is associated with an application tag for the user (FIG. 4B), and wherein the “purchase” comprises the application tag (FIG. 4B and FIG. 7).

Regarding Claim 19;
Spirin discloses an integrative point-of-sale (PoS) system for an establishment (FIG. 7), comprising: 
	an interface for receiving an input of goods/serves ordered by customers of the establishment (FIG. 5 and FIG. 7 and col. 13, lines 1-7)
	a server... comprising: 
(FIG. 7 and col. 16,lines 25-33 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730);
a memory storing a plurality of user “accounts” associated with a corresponding plurality of users using a mobile application with the establishment (col. 13, lines 27-33 – account... a first name or last name of the user... other information such as a date of birth of password can e input... and col. 13, lines 60-65 – the “payment” account data can be stored on a sever in communication with the POS system)... and 
a processing unit configured to: 
	where a customer is a user of a mobile application (FIG. 7);
communicate via the communication interface with an electronic device of the user running the mobile application (FIG. 7 and col. 12, lines 25-32 - The payment account data can be manually input by the user into the software application running on the mobile device. The software application stores the input data in the memory of the mobile device or wirelessly transmits the input data to a website/server for storage and col. 16, lines 25-33 - Server 720 is capable of directly or indirectly connecting to Internet 740 and directly or indirectly communicating with mobile device 710 and POS system 730. Server 720 can host a website coupled to POS system 730);
Spirin fails to explicitly disclose
 a server for processing customer payments for a plurality of establishments, comprising: 

a processing unit configured to: 
	receive input of the goods/serves ordered by the customers;
	retrieve a user profile form the memory corresponding to the user; 
communicate via the communication interface with a payment gateway storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments.
However, in an analogous art, Rutherford teaches a server for processing customer payments for a plurality of establishments (Rutherford, FIG. 2 – Payment Server w/ Customer Mobile Device and Merchant POS Systems), comprising: 
a memory storing a plurality of user profiles associated with a corresponding plurality of users... (Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436);
a processing unit configured to:
retrieve a user profile form the memory corresponding to the user ((Rutherford, FIG. 2 – Customer Mobile Device and Merchant POS System and FIG. 7 and FIG. 8 and col. 8, lines 11-29 - FIG. 7 illustrates the process of creating a customer profile (C-Profile) on the payment server 30. The authorized individual will use the customer mobile device 32 or any other computing device such as a personal computer 420 capable of communicating with the payment server 30 to create a C-Profile by entering data at a step 422 using the customer computing device 420. The payment server 30 stores the data as the C-Profile at a step 424. The C-Profile allows the payment server 30 to establish a connection with the one or more of the payment sources 70 associated with the authorized user creating the C-Profile. The C-Profile will typically be established in advance of performing an electronic payment method of the present invention. FIG. 8 illustrates the process of creating a merchant profile (M-Profile). The merchant will use a computing device such as a workstation 430 to enter data to create the M-Profile at a step 432. The payment server 30 verifies the M-Profile at a step 434 and stores the M-Profile at a step 436);
communicate via the communication interface with a payment gateway storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments. (Rutherford, FIG. 1 and FIG. 15 and col. 3, lines 65-col. 4, lines 24 - The example payment processing system 20 will typically comprise multiple payment sources 70 and multiple merchant payment processors 72. The payment sources 70 are typically associated with e-commerce companies such as banks, lending institutions, and/or credit card companies authorized to make payment on behalf of the payer associated with the customer mobile device 32. The merchant payment processors 72 are typically e-commerce companies such as banks, credit card services companies, and/or payment processing companies (e.g., PayPal) authorized to receive payment on behalf of the payee associated with the merchant POS system 34. The customer mobile devices 32 are thus associated with one or more of the payment sources 70. Similarly, the merchant POS systems 34 are associated with one or more of the merchant payment processors 72. It is possible that the payment source 70 and the merchant payment processor 72 are the same entity for a given transaction and col. 6, lines 32-44 – payer’s account payee’s account)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rutherford to the server memory/communication interface of Spirin to include a server for processing customer payments for a plurality of establishments, comprising:  a memory storing a plurality of user profiles associated with a corresponding plurality of users... a processing unit configured to: retrieve a user profile form the memory corresponding to the user; communicate via the communication interface with a payment gateway storing user payment information for each of the plurality of users and storing establishment account information for each of at least one establishment of the plurality of establishments.
(Rutherford, col. 1, lines 15-19). 
Further, in an analogous art, Grier teaches 	an interface for receiving an input of goods/serves ordered by customers of the establishment (Grier, FIG. 4B) and a server comprising: a processor configured to: receive input of the goods/serves ordered by customers (Grier, FIG. 7 – Purchase Confirmation and col. 54-58 - In another embodiment, the check-in purchase reporting module 418 at the merchant 108(N) may communicate with the transaction processing module 228 at the cloud wallet system 102 and request payment authorization and process the POS transaction.) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grier to the server memory/communication interface of Spirin and Rutherford to include a server comprising: a processor configured to: receive input of the goods/serves ordered by customers.
One would have been motivated to combine the teachings of Grier to Spirin and Rutherford to do so as it provides / allows processing point-of-sale transactions using multiple different ... associations (Grier, col. 2, lines 21-44).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin et al. (US 8,498,900 B1) and Rutherford et al. (US 10,083,436 B1) and further in view of Grier (US 10,853,776 B1) and further in view of Examiner’s Official Notice.  

Regarding Claim 20;

Spirin and Rutherford and Grier fail to explicitly disclose wherein the processing unit is further configured to process customer payments using traditional payment techniques when requested by a user of the mobile application and for customers who are not a user of the mobile application.
However, the examiner takes examiner’s official notice that it is old and well known in the transaction arts to have a server perform traditional payment processing for mobile application users (i.e., using normal credit card vs. paypal accounts stored) and for those that do not use mobile applications (i.e., normal html credit card processing).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Examiner’s Official Notice to the server memory/communication interface of Spirin and Rutherford and Grier to include the features supra.
One would have been motivated to combine the teachings of EON to Spirin and Rutherford and Grier to do so as it provides / allows users with a variety of payment methods thus improving options to pay.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627